Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5–8, 10–19, 21–24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “measuring a first vacuum level at a first point downstream of the first discharge valve; measuring a second vacuum level at a second point downstream of the second discharge valve, wherein the second point is different than the first point; reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period.”  The closest prior arts are Hiroyuki et al. (JPH0610403), Lindroos et al. (USPN 5495626), Shimizu et al. (USPN 8028715 B2), Monson (USPN 6131596), Lindroos et al. (US PGPub 20070175515 A1), Pondelick et al. (USPN 5732417), Song et al. (USPN 8468616 B2), Lei et al. (CN101349072A), Liljendahl (USPN RE28189), Foreman et al. (USPN 4179371) and Hassett (USPN 5575304).
The prior art Hiroyuki discloses a discharge valve within vacuum piping, but does not disclose “measuring a first vacuum level at a first point downstream of the first discharge valve; measuring a second vacuum level at a second point downstream of the second discharge valve, wherein the second point is different than the first point; reducing the first pre-set discharge time period based on the first vacuum level to 
The prior art Lindroos ‘626 discloses a flush water valve that has an activation sequence that is based upon connections between first and second discharge valve and their associated pipe branches, but does not disclose “reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period.”  
The prior art Shimizu discloses a vacuum system having pipe branches and discharge valves, but does not disclose any additional limitations as related to independent claims 1 and 19.  
The prior art Monson discloses a vacuum system having pipe branches and a shut-off valve that is activated at a predetermined pressure, but does not disclose discharge valves.  
The prior art Lindroos ‘515 discloses a sewage water vacuum system having a discharge valve, but does not disclose any additional limitations as related to independent claims 1 and 19.  
The prior art Pondelick discloses a sewage water vacuum system having a discharge valve, but does not disclose any additional limitations as related to independent claims 1 and 19.  
The prior art Song discloses a sewage water vacuum system having a discharge valve and a shut-off valve, but does not disclose any additional limitations as related to independent claims 1 and 19.  
The prior art Lei discloses discharge sequence activator comprises a first controller, but does not disclose “reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period.”  
The prior art Liljendahl discloses a vacuum system that has sources of waste, a vacuum unit, a main pipeline and branches, as well as discharge valves, but does not disclose first or second pre-set discharge time periods.  Thus, Liljendahl cannot disclose “measuring a first vacuum level at a first point downstream of the first discharge valve; measuring a second vacuum level at a second point downstream of the second discharge valve, wherein the second point is different than the first point; reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period.”
The prior art Foreman discloses a first pre-set discharge time period based, at least in part, according to the first connection configuration between the first discharge valve and the first branch pipe.  Foreman also discloses a second pre-set discharge time period based, at least in part, according to the second connection configuration between the second discharge valve and the second branch pipe.  Foreman does not 
The prior art Hassett discloses a discharge sequence activator is operably coupled to the discharge, but does not disclose “reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period.”  
None of the prior arts teach limitations “measuring a first vacuum level at a first point downstream of the first discharge valve; measuring a second vacuum level at a second point downstream of the second discharge valve, wherein the second point is different than the first point; reducing the first pre-set discharge time period based on the first vacuum level to determine a first modified pre-set discharge time period; reducing the second pre-set discharge time period based on the second vacuum level to determine a second modified pre-set discharge time period” as it relates to the first and second discharge times, which is independent claims 1 and 19.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753